Citation Nr: 1312523	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-43 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating for a right knee disability.

2.  Entitlement to a compensable initial rating for a left knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

4.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

5.  Entitlement to a compensable initial rating for varicose veins, right leg.

6.  Entitlement to a compensable initial rating for varicose veins, left leg.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to July 2008.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a cervical spine disorder, to include as due to service-connected lumbar spondylolysis with lumbar degenerative disc disease, has been raised by the record, but has not been adjudicated by the RO.  The Board does not have jurisdiction over the claim, and it is, therefore, referred to the RO for appropriate action. 

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki,  22 Vet. App. 447 (2009).  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disabilities at issue render him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

The issues of entitlement to ratings in excess of 10 percent for right and left knee disabilities, and entitlement to compensable ratings for right and left leg varicose veins will be addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's right knee degenerative arthritis was manifested by at least an average range of motion from 140 degrees of flexion to zero degrees of extension; pain; crepitus; swelling; and tenderness, with X-ray evidence of arthritis.

2.  Throughout the pendency of this appeal, the Veteran's left knee degenerative arthritis was manifested by at least an average range of motion from 140 degrees of flexion to zero degrees of extension; pain; crepitus; swelling; and tenderness, with X-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a rating of at least10 percent for degenerative arthritis, right knee, have been met throughout the appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2012).

2.  The criteria for a rating of at least 10 percent for degenerative arthritis, left knee, have been met throughout the appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claims of entitlement to compensable ratings for right and left knee degenerative arthritis arise from his disagreement with the initial evaluations assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In his October 2010 substantive appeal (Form 9), the Veteran indicated that he had been recently informed by a medical professional that he had an abnormally low platelet count.  The Veteran stated that his was potentially associated with the pain he was experiencing in his knees and legs.  He then stated that he was scheduled to be evaluated by a hematologist 10 days later and that he would submit any relevant evidence that resulted.  Since then, the Veteran has not submitted any evidence concerning his abnormally low platelet count, but has submitted other evidence.  As such, the Board finds that the Veteran has had a reasonable opportunity to submit any pertinent evidence, if any, generated as a result of the hematology appointment.  There was no indication in the record that additional evidence relevant to the issue being decided herein was available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

In April 2008, the Veteran underwent adequate VA examinations in order to ascertain the severity of his service-connected right and left knee degenerative arthritis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner considered the Veteran's statements and administered thorough clinical examinations, both of which allowed for fully-informed evaluations of the claimed disabilities.  As will be discussed in the remand portion of the decision below, the Veteran has asserted that his right and left knee degenerative arthritis have increased in severity since the April 2008 VA examination.  As such, the Board is remanding the Veteran's claims for further development.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination)

Historically, the Veteran served on active duty from July 1982 to July 2008.  In February 2008, as part of the Benefits Delivery at Discharge program, the Veteran submitted claims of entitlement to service connection for a right and left knee disorder.  In a September 2008 rating decision, service connection was granted for right and left knee degenerative arthritis, and separate noncompensable ratings were assigned thereto, effective August 1, 2008.  Thereafter, the Veteran perfected an appeal seeking compensable initial ratings for his service-connected right and left knee degenerative arthritis.  These claims have been certified to the Board for appellate review.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2012).  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Degenerative arthritis (established by X-ray findings) is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  

VA General Counsel opinions provide for separate evaluations for knee instability and knee arthritis in certain cases.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5257 (2012); see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a disability rating under Diagnostic Code 5257 for instability of the knee is in effect, and there is X-ray evidence of arthritis, a separate rating for arthritis based on painful motion can be assigned under 38 C.F.R. § 4.59).

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2012). 

Limitation of motion of the knee is evaluated as noncompensable if there is more than 45 degrees flexion and less than 10 degrees extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 10 percent evaluation is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  Id.  A 20 percent evaluation is for application when extension is limited to 15 degrees or when flexion is limited to 45 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  Id.  Moreover, separate ratings for knee extension and flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

According to a September 2007 service treatment report, the Veteran complained of knee pain, bilaterally, when walking and running.  The Veteran stated that he had been previously seen for arthritis.  Upon physical examination, there was no tenderness to palpation; no restriction of movement or range of motion; and no instability.  After a radiological examination, the radiologist rendered a diagnosis of mild degenerative joint disease in the left medial femoral/tibial and patella femoral joint.  The examiner's assessment was osteoarthritis, progressively worse, with no sign of ligament or meniscus damage.  The examiner stated that the Veteran may be a candidate for joint injections.  The Veteran was prescribed a non-steroidal anti-inflammatory medication.

A November 2007 service treatment record demonstrated that the Veteran's knees were evaluated.  Upon physical examination, the following symptoms were present, bilaterally:  tenderness to palpation; pain with motion; no swelling; no erythema; no muscle spasm; full range of motion; normal movement; no tenderness on ambulation; and no muscle weakness.  The assessment was "joint pain, localized in the knee."  The Veteran was provided a prescription for a new non-steroidal anti-inflammatory.  The Veteran reported that previous X-rays of his knees were negative.

According to a December 2007 service treatment record, the Veteran complained of joint pain localized in his knees.

In April 2008, the Veteran underwent a VA examination to ascertain the presence of a right and left knee disorder and the severity thereof.  During the examination, the Veteran denied experiencing an injury to either knee.  He reported that he had experienced pain in both knees for the previous 10 years, which had worsened over time.  The examiner observed that the Veteran's knee disorder had been diagnosed as arthritis for which he had been prescribed medications.  The Veteran stated that the medications did not help treat his symptoms.  He denied undergoing injections or physical therapy, but endorsed using and benefitting from a left knee brace, which he last used in 2005.  The Veteran rated his pain as a 7 on a 10-point scale on the left, which increased to 9 subsequent to walking fast and ascending stairs.  The Veteran stated that his symptoms are relieved by rest and stretching.  He denied swelling, redness, stiffness, instability, giving out, locking, "getting-tired," and fatigability.  With respect to the impact that his knees had on his daily life, the Veteran stated that he did not run and avoided activities that involved squatting.  The Veteran denied any impairment of his ability to work.  Upon physical examination, the examiner discovered a small, para-patellar effusion on the left; bilateral mild crepitus; no soft tissue swelling; no tenderness; no guarding; no redness; no heat; no instability; no weakness; no abnormal movement; and no spasm.  The Veteran endorsed pain on motion, including against resistance.  Range of motion testing was performed three times and demonstrated that the Veteran's average knee flexion was to 140 degrees, bilaterally, and his average knee extension was to zero degrees, bilaterally.  During a different aspect of the examination, the Veteran was able to squat without pain.  The examiner stated that, beyond the described assessment, the Veteran's range of motion, fatigability, incoordination, pain level, and flare-ups could not be ascertained without resorting to speculation.  Lachman's test, Drawer test, and McMurray's test were negative.  A radiological examination showed bilateral osteoarthritis described as "mild" joint space narrowing, medial compartment of the right knee, and "moderate" joint space narrowing, medial compartment of the left knee.  The examiner then opined that the symptoms associated with the Veteran's knees, bilateral, are "likely to be secondary" to his degenerative arthritis.

In his August 2009 notice of disagreement, the Veteran asserted that his right and left knee arthritis was manifested by stiffness, pain, and swelling.  He reported that he was unable to perform any type of athletic activities due to "ongoing discomfort."  He further stated that his knees ached to the extent that he did not want to move when he got into certain, unstated positions.  Moreover, he stated that he avoided making sudden moves for "fear of upsetting [his] knees."  When his knees swelled, he relieved his symptoms with over-the-counter medication.

In his October 2010 substantive appeal, the Veteran clarified that over-the-counter medication helped with his knee pain, but did not relieve it.  He stated that his knee symptoms were helped with resting and stretching, but were not relieved.  Further, he reported that his knees were "always in pain," and that he his knees were "extremely painful" when ascending stairs.

November 2012 magnetic resonance imaging of the Veteran's bilateral knees showed the following with respect to his left knee:  intact medial and lateral menisci, anterior and posterior cruciate ligaments, extensor mechanism, medial and lateral collateral ligaments, and popliteus tendons.  The articular cartilage at the medial and lateral compartments was maintained.  There was mild articular cartilage thinning at the patella and a small joint effusion, but no popliteal cyst.  The impression was mild articular cartilage thinning at the patellofemoral compartment.

With respect to his right knee, the following symptoms were present:  intact medial and lateral menisci, anterior and posterior cruciate ligaments, extensor mechanism, medial and lateral collateral ligaments, and popliteus tendons.  The articular cartilage at the medial and lateral compartments was maintained.  At the patellofemoral compartment, there was mild to moderate articular cartilage loss.  Further, there was "some" subchondral bone marrow edema at the patella, a small joint effusion, and a popliteal cyst.  In the distal femoral metaphysic, there was a well-circumscribed lesion that "likely" represented a benign chondroid rest.  The impression was chondromalacia patella, small joint effusion, popliteal cyst, and probably benign chondroid rest.

Repeat range of motion testing during the April 2008 VA examination demonstrated that the Veteran's average right and left knee flexion was to 140 degrees, and his average right and left knee extension was to zero degrees.  The evidence of record was otherwise silent as to the Veteran's right and left knee range of motion.  The Board finds that the range of motion exhibited by the Veteran during the April 2008 VA examination did not more nearly approximate the restriction of motion required for a compensable rating.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5260, 5261.

Arthritis has been confirmed by X-ray in the Veteran's right and left knee, and the Board has determined that a noncompensable rating is warranted pursuant to Diagnostic Codes 5260 and 5261 for both the Veteran's right and left knee.  In such cases, the regulations provide for separate 10 percent ratings for each major joint affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  As the knee is considered a major joint, the Board finds that a 10 percent rating is warranted for the Veteran's service-connected right knee degenerative arthritis, and a separate 10 percent rating is warranted for his service-connected left knee degenerative arthritis, both throughout the pendency of this appeal.  Id. 

The issue of entitlement to a disability rating in excess of 10 percent for each knee is remanded to the AMC/RO.




ORDER

An initial rating of 10 percent for degenerative arthritis, right knee, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating of 10 percent for degenerative arthritis, left knee, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The evidence of record did not include the Veteran's Form DD-214.  On remand, Veteran's DD-214 must be obtained and associated with the file.

Although the record supports at least a 10 percent rating for each knee as found by the Board in this decision, the evidence is insufficient to determine if a rating in excess of 10 percent is warranted.  Therefore, remand is required.

Pursuant to the Veteran's claims of entitlement to service connection for a right and left knee disorder and right and left leg varicose veins, he was afforded VA examinations in April 2008.  Since then, the Veteran has asserted that these service-connected disabilities have increased in severity.  To ensure that the record reflects the current severity of the Veteran's service-connected right and left knee degenerative arthritis and right and left leg varicose veins, the Veteran should be provided more contemporaneous VA examinations.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281   (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

The November 2012 magnetic resonance imaging reports, discussed above, demonstrated that the Veteran was treated for his service-connected right and left knee degenerative arthritis at the Washington, DC VA Medical Center.  The record is otherwise negative for post-service evidence from the Washington, DC VA Medical Center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the Veteran's claims must be remanded for the RO to obtain updated VA treatment records and associate with the claims file.

Moreover, the record did not include any post-service evidence demonstrating that the Veteran received treatment from a private medical care provider for his service-connected right and left knee degenerative arthritis or his right and left leg varicose veins.  The Board finds that on remand, the RO must afford the Veteran the opportunity to submit or identify any relevant medical evidence from any private medical care providers.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate with the claims file (a) the Veteran's DD-214; and (b) all medical records for the Veteran from the VA Medical Center in Washington, DC and any associated outpatient clinics dated from July 2008 to the present.  All records and/or responses received should be associated with the claims file.

2.  The RO should also request that the Veteran submit or identify any relevant private treatment reports dated in and after July 2008.  If any private records are identified, the RO/AMC must make two attempts to obtain the relevant private treatment records, or make a formal finding that further attempts would be futile.  If records are identified, but cannot be obtained, the RO/AMC must (1) notify the Veteran of the records that were sought, (2) inform him of the efforts made to obtain them, and (3) inform him that the claim will be rated on the evidence of record but that he is not prohibited from submitting records at a later date if such submission is otherwise allowed.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All attempts to obtain the records, either private should be documented in the claims file.

3.  The RO should then schedule the Veteran for a VA joints examination to determine the current severity of his right and left knee degenerative arthritis.  The claims file and a copy of this remand must be provided to the examiner and reviewed in conjunction with the examination.  Any appropriate diagnostic testing, to include X-rays should be conducted.  All ranges of motion of the right and left knees should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

If there is functional loss as a result of weakened movement, excess fatigability, or incoordination in the right and/or left knee, the examiner should express the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Further, an opinion should be provided as to whether any pain associated with the right and/or left knee could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).
The examiner should also determine whether the Veteran has recurrent subluxation or lateral instability of the right and/or left knee and, if so, its severity.  

A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.

4.  The RO should schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his right and left leg varicose veins.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2012).  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include all the relevant evidence submitted since the August 2010 statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


